Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 16/911,843 filed on 06/25/2020. Claims 1-20 are pending; of which claims 1-20 are considered below.

Reason for allowance
Claims 1 -20 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses a technique where a secondary anti-malware server scans a copy of primary computer cluster files in a secondary computer cluster and compares malware scan result with result of same files scanned in the primary cluster by a different anti-malware server.
Following prior arts are relevant to this application:
US 9,940,460 B1 (DERBECO; Philip et. al.) - Cleaning malware from backup data: A technique to perform cleanup of backup images of a storage system by applying a record of I/O operations recorded while performing anti-malware operations on the storage system. The recording of the I/O operations can be replayed to resolve malware infections in the backup images, snapshots, or replicas of the storage system without requiring a restore-cleanup cycle 
US 2021/0182413 A1 (AGARWAL; Anchika) – Detection of sensitive database information: A technique  of performing a first scan includes initiating a particular number of scanning processes in parallel, each scanning process performing a scan on a portion of selected first group, wherein particular number is based on an available bandwidth of the computer system.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 11 and 17 and thereby claims 1, 11 and 17 are considered allowable. The dependent claims which further limit claims 1, 11 and 17 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491